UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-6204


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ZONTA TAVARAS ELLISON,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Frank D. Whitney,
Chief District Judge. (3:11-cv-00404-FDW-DSC-1)


Submitted:   April 24, 2014                 Decided:   April 29, 2014


Before NIEMEYER, SHEDD, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Zonta Tavaras Ellison, Appellant Pro Se.       Kimlani M. Ford,
Cortney Randall, Assistant United States Attorneys, Maria
Kathleen Vento, OFFICE OF THE UNITED STATES ATTORNEY, Charlotte,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Zonta   Tavaras    Ellison       seeks    to    appeal       the    district

court’s    order      denying    his     pro    se     motion      for     judgment      of

acquittal.      This court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and

collateral     orders,    28    U.S.C.    § 1292       (2012);      Fed.    R.    Civ.   P.

54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-

46 (1949).      The order Ellison seeks to appeal is neither a final

order   nor    an     appealable    interlocutory            or    collateral      order.

Accordingly, we dismiss the appeal for lack of jurisdiction.                             We

dispense      with    oral     argument    because          the    facts     and    legal

contentions     are    adequately      presented       in    the    materials       before

this court and argument would not aid the decisional process.



                                                                                 DISMISSED




                                          2